DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 1/27/2022 is acknowledged.
Claims 7, 9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (US2006/0292769A1).
Wada discloses a process in which conductive posts 5 are formed on a substrate using an inkjet process. An insulating stack pattern 6 and a conductive cover pattern 7 are also formed by an inkjet process. Wada also teaches treating a surface to make it lyophobic or lyophilic (corresponding to the claimed hydrophobic and hydrophilic, respectively). See Figs. 6A-8E. Note that the present specification clarifies that the term “hemispherical” refers to “approximately hemispherical” (see for example para. [0048]). Therefore, it is deemed Wada discloses the claimed hemispherical shape, as it is approximately so.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US2013/0235451A1) in view of Kaneko (US2004/0106223A1).
Kubota discloses a process in which hemispherical micro-lenses (52) are formed on a substrate. An opaque stack pattern 56 and a cover pattern 57 are formed using an inkjet method (see Figs. 6 and 7 and para. [0049]) from UV-curable materials.
Kubota does not disclose forming the lenses using an inkjet method as claimed, nor the limitations of claims 11.
Kaneko shows that it is known to form micro-lenses by an inkjet process (see para. [0167] and Fig. 18), the lenses being formed from a UV-curable material. Kaneko also shows that it is known to control the wettability of the surface on which the lens is formed, treating it to make it lyophilic or lyophobic (i.e. corresponding to the claimed hydrophilic or hydrophobic)., to thereby adjust the shape of the lens. See para. [0043], [0136], [0148] and [0149].
In view of the teachings of Kaneko, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the inkjet technique of Kaneko (including adjusting the contact angle by treating the surface) to form the micro-lenses 52 of Kubota, as a simple substitution of one known technique for another, with predictable results. 
As such, the limitations of claim 11 are also met, as the dot pattern and the cover pattern have the same characteristic, e.g. both are formed from a UV-curable material.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wada.
Wada discloses the claimed invention, except for the limitations of claims 5 and 6. 
However, it is deemed one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form additional circuit layers on the structure of Fig. 8E, by repeating the process to form as many layers as necessary for a particular multilayer board. It is deemed that merely duplicating elements has predictable results, and would have been obvious to one of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729